Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to the amendment filed on 08/10/2022, claims 1-6, 8-13, 15-19 and 21-23 are pending and the cancelation of claims 7, 14 and 20
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-19 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 21-23 are rejected under 35 U.S.C 103(a) as being unpatentable over Wang et al. (U.S. Pat. 9,507,887 B1). in view of Kimura et al. (U.S. Pub. 2012/0323929 A1)
With respect to claim 1, Wang et al. discloses an apparatus, comprising: 
an information module that collects a set of current performance data for a set of storage resources storing data (i.e., “  wherein said first storage tier includes performance characteristics which are any of incomplete, unknown, and unable to be predictively modeled for various workloads, said plurality of storage tiers including the first tier and a remaining set of one or more additional storage tiers.”(col. 1, lines 60-65) and “There are different reasons why one may want to use one storage tier and type of drive over another depending on criteria, goals and the current performance characteristics exhibited in connection with performing I/O operations. For example, flash drives of the first tier may be a best choice or candidate for storing data which may be characterized as I/O intensive or “busy” thereby experiencing a high rate of I/Os to frequently access the physical storage device containing the LV's data. However, flash drives tend to be expensive in terms of storage capacity.” (col. 12, lines 54-67), “Values for P1-P6 may be generally selected based on expected storage tier workload characteristics and particular performance characteristics of physical drives in the different tiers. Examples of how values for P1-P6 may be selected are described in more detail elsewhere herein. It should be noted that an embodiment may also use a combination of fixed values for P1-P6 when determining a score in connection with evaluating which data portions to store in one or more of the storage tiers and may use dynamically determined values for P1-P6 when determining a score in connection with evaluating which data portions to store in one or more others of the storage tiers.”(col. 31, line 24-35), “For each storage tier, a performance counter is maintained indicating a modeled current I/O processing rate (e.g., total IOPS) and associated modeled response time based on those data portions currently mapped to the storage tier. As described elsewhere herein, performance curves such as illustrated in FIGS. 13 and 13A-13E may be used in modeling current performance for each storage tier based on data portions currently mapped to the storage tier when traversing the histogram scores”(col. 43, lines 55-64) and fig. 15 explain the current of performance limit threshold); and 
an index module that dynamically implements a set of indexes for the data stored on the set of storage resources based on an optimized performance predicted for the set of storage resources based on the collected set of current performance data and a set of predicted performance data that identifies the set of indexes (i.e., “Step 1058 may include comparing the current amount of capacity of the target tier consumed via the modeled mapping represented by AMT to the AP capacity limit... If it is determined at the test step 1058 that none of the established limits have been exceeded, then control passes from the test step 1058 to a step 1062 where the index variable, I, is decremented” (col. 45 , lines 40-57 ), “The storage management and data storage optimizations (such as data movement optimizations) of the PDs of the external data storage system may be performed by a data storage optimizer located in another different data storage system.”(col. 78, lines 12- 18), “ the long term and short term variants of expected rates at which such operation types are expected (e.g., predicted or modeled) to occur in the future… Values for P1-P6 may be generally selected based on expected storage tier workload characteristics and particular performance characteristics of physical drives in the different tiers”(col. 30, lines 58-67 and col. 31, lines 1-30) or “ Using the performance curves and other techniques herein, the data storage optimizer may model proposed data movements to obtain simulated or expected performance results if such proposed data movements are performed”(col. 62, lines 40-45) or “In connection with the data storage optimizer having knowledge regarding the performance characteristics and performance classification of virtual drives, the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be”(col. 64, lines 25-35) and regarding the performance characteristics is the current performance as claimed invention and given candidate workload on given set of drives as set of indexes as claimed invention), 
and
at least a portion of said modules comprise one or more of a set of hardware circuits, a set of programmable hardware devices, and executable code stored on a set of non-transitory computer-readable storage media (fig. 3).  Further, Wang et al. disclose wherein the index module is configured to replace a current storage for set of storage devices with a new storage of the set of storage device in response to determining that new type storage optimizes performance of the set of storage device compare to a second type of current primary storage (i.e., “such PDs of the external storage tier may change over time. For example, first PDs of the external data storage system may be replaced with newer PDs having different performance classification, technology, and the like, than the first PDs. In this manner, the performance classification and characteristics of the external storage tier may change over time unbeknownst to the data storage optimize” (col. 61, lines 51-60)) but Wang et al. does not explicitly disclose  wherein the index module is configured to replace a current primary index for the set of storage devices with a new primary index for the set of storage devices in response to determining that a first index type of the new primary index optimizes performance of the set of storage devices compared to a second index type of the current primary index;  However, Kimura et al. (U.S. Pub. 2012/0323929A1 ) discloses wherein the index module is configured to replace a current primary index for the set of storage devices with a new primary index for the set of storage devices in response to determining that a first index type of the new primary index optimizes performance of the set of storage devices compared to a second index type of the current primary index (i.e.,. “recovery may be attempted by replacing an index in the configuration with its compressed variant. For example, a consideration may be made of replacing each index and choosing a replacement with faster performance while making the configuration below the budget. The recovered configuration may then be compared with other greedy choices” (0224);
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the index instead replacing the storage  in order to improve system performance for the stated purpose has been well known in the art as evidenced by teaching of Kimura et al (0001).

With respect to claim 2, Wang et al. discloses further comprising: a performance module that calculates a plurality of sets of predicted performance data for the set of storage resources based on implementing a plurality of different index combinations for the data stored on the set of storage resources (“In connection with the data storage optimizer having knowledge regarding the performance characteristics and performance classification of virtual drives, the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be”(col. 64, lines 25-35)); and an optimization module that predicts the optimized performance for the set of storage resources based on the calculated plurality of sets of predicted performance data for the set of storage resources (i.e., “In connection with the data storage optimizer having knowledge regarding the performance characteristics and performance classification of virtual drives, the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be”(col. 64, lines 25-35).  
With respect to claim 3, Wang et al. discloses the apparatus of claim 2, further comprising: an identification module that identifies an optimal set of indexes in the plurality of different index combinations that corresponds to the predicted optimized performance for the set of storage resources (i.e., “In connection with the data storage optimizer having knowledge regarding the performance characteristics and performance classification of virtual drives, the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be”(col. 64, lines 25-35) ; and a selection module that selects the optimal set of indexes for implementation by the index module as the set of indexes (i.e., “In connection with the data storage optimizer having knowledge regarding the performance characteristics and performance classification of virtual drives, the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be”(col. 64, lines 25-35 and given set of drives is selects the optimal set of indexes as claimed invention). 
With respect to claim 4, Wang et al. discloses the apparatus of claim 2, wherein a set of predicted performance data is calculated based on one of: a first set of performance metrics including an execution time for locating data stored on the set storage resources using a particular index combination multiplied by an amount of storage space on the set of storage resources consumed by the particular index combination (i.e., “The modeled average response time may be determined in the step of modeling performance of the total workload. The minimum classification ranking may represent that the second storage tier includes physical devices which are expected to have lower response time performance characteristics for a given workload than any other storage tier in the remaining set”(col. 2, lines 41-49) and “The optimizer may vary the amount of storage in each tier used by an SG202, and thus an application, based on workload and possibly other criteria when performing a cost benefit analysis, where such amounts are subject to the limits of the SG's AP and also performance limits described in more detail elsewhere herein. At a second point in time, the workloads and possibly other criteria for the applications may change and the optimizer may reparation the storage capacity used by each application subject to the capacity limits of APs and performance limits.”(col. 17, lines 55-65)); and a second set of performance metrics including the first set of the performance metrics further multiplied by a weighting factor based on a priority corresponding to one of: a data type for the data stored on the set storage resources (i.e., “ Determination of the bucket indexes is discussed in more detail elsewhere herein. In some embodiments, the promotion raw score may be multiplied by a priority factor (e.g., one, two, or three) prior to obtaining the bucket index. The priority factor may be used to give higher priority (i.e., increase the likelihood of promotion) for some of the storage, possibly selected by a user or by a policy. For example, important operations in an organization may be assigned a higher priority so that storage associated therewith is provided with a priority factor of two or three (or some other value).” (col. 49, lines 14-26)), an application that uses the data stored on the set storage resources, and an owner of the data stored on the set storage resources (i.e., “Determination of the bucket indexes is discussed in more detail elsewhere herein. In some embodiments, the promotion raw score may be multiplied by a priority factor (e.g., one, two, or three) prior to obtaining the bucket index. The priority factor may be used to give higher priority (i.e., increase the likelihood of promotion) for some of the storage, possibly selected by a user or by a policy. For example, important operations in an organization may be assigned a higher priority so that storage associated therewith is provided with a priority factor of two or three (or some other value).” (col. 49, lines 14-26)).  
With respect to claim 5, Wang et al. discloses wherein: the implemented set of indexes comprises a current primary index and at least one current secondary index (figs. 20-21 shows primary 2804 and secondary 2806)(i.e., “The reserved workload for a current processing iteration may be equal to a previous reserved workload and a delta amount. The previous reserved workload may have be determined for the first storage tier at a second processing iteration performed prior to the current processing iteration and a previous delta amount being determined in the second processing iteration” (col. 2, lines 20-27) and (col. 23, lines 23-45)).  
With respect to claims 21-23, Wang et al. discloses wherein the index module is further configured to: maintain the current primary index in response to determining that the second index type of the current primary index optimizes performance of the set of storage devices compared to other index types (i.e., “The former storage system including the data optimizer may also be referred to as the primary data storage system and the latter may be referred to as the external data storage system”(col. 64, lines 5-10) and “the optimizer on the primary storage system should be able to predict, for a given candidate workload on a given set of drives (whether internal or virtual with respect to the primary storage system), what the resulting utilization and/or response time will be. In this manner, the primary storage system may avoid drive overload missing RT goals” (col. 64, lines 27-34) and Examiner asserts that first time index is response time and second index type is utilization).
With respect to claims 8-12, and 15-18, claims 8-12, and 15-18 are rejected as claims 1-5 above since the set of the claims 8-12, and 15-18 are similar with set of claims 1-5 but different form.
Allowable Subject Matter
Claims 6, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed wherein the index module, in implementing the set of indexes, is further configured to one of: maintain at least one previous current secondary index as the at least one current secondary index in response to determining that a third index type of the current secondary index optimizes performance of the set of storage devices compared to other index types; and replace at least one previous current secondary index with the at least one current new secondary index in response to determining that a fourth index type of the new secondary index optimizes performance of the set of storage devices compared to the third index type of the current secondary index.
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Aspernas et al. disclose method, device and computer program product for service balancing in the Electronic communication system, U.S. Pub. 2012/0029961 A1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                            Sep 9, 2022